— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 22, 1983, convicting him of kidnapping in the first degree, burglary in the first degree, robbery in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of identification testimony.
Judgment affirmed.
The defendant’s guilt was established beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). We have reviewed the defendant’s other contentions, including his claim that Criminal Term improperly denied *69that branch of his omnibus motion which sought to suppress identification testimony, and find them to be without merit. Mangano, J. P., Bracken, Weinstein and Spatt, JJ., concur.